Citation Nr: 0913090	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-36 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to a service-connected cervical spine 
disability and as secondary to medications necessary to treat 
service-connected disabilities. 

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to restoration of a 40 percent disability 
rating for cervical spine fusion of C6-7 with a scar, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected cervical spine fusion of C6-7 with a scar. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1995 to June 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota which, in part, denied service 
connection for a sleep apnea.  The Veteran has perfected an 
appeal as to that issue. 

In an October 2008 rating decision, the RO, in part, denied 
the Veteran's claim of entitlement to service connection for 
a low back disability and decreased the his service-connected 
cervical spine disability rating from 40 percent disabling to 
20 percent disabling, effective December 26, 2008.  As will 
be detailed further in the REMAND portion of the decision 
below, the Veteran filed a notice of disagreement as to those 
decisions.  A statement of the case (SOC) has not been 
issued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

Issues not on appeal

In the above-mentioned October 2008 rating decision, the RO 
increased the Veteran's major depression disability rating to 
50 percent.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.  

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to a service-connected cervical spine 
disability and as secondary to medications necessary to treat 
service-connected disabilities. 

In his November 9, 2007 substantive appeal, the Veteran 
requested a hearing at a hearing with a Veterans Law Judge at 
his local VA office.  In March 2009, he clarified that he 
desired a videoconference hearing with a Veterans Law Judge.  
The Veteran has not yet been afforded such a hearing.  A 
remand of the case for this purpose is therefore required. 

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to restoration of a 40 percent disability 
rating for cervical spine fusion of C6-7 with a scar, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected cervical spine fusion of C6-7 with a scar. 

As noted in the Introduction, in October 2008, the RO denied 
the Veteran's claim of entitlement to service connection for 
a low back condition and decreased his cervical spine 
disability rating from 40 percent to 20 percent.  The Veteran 
expressed disagreement with that decision in a November 17, 
2008 letter.  A SOC pertaining to those issues has yet to be 
issued by the RO.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that where a notice of disagreement is 
filed but a SOC has not been issued, the Board must remand 
the claim to the agency of original jurisdiction so that a 
SOC may be issued.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  Pursuant to his request, VBA should 
schedule the Veteran for a videoconference 
hearing at the RO.  The Veteran should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

2.  VBA should issue a SOC pertaining to 
the issues of entitlement to service 
connection for a low back disability, 
restoration of a 40 percent disability 
rating for cervical spine fusion, and 
entitlement to an increased disability 
rating for cervical spine fusion.  In 
connection therewith, the Veteran should 
be provided with appropriate notice of his 
appellate rights.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

